DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are presented for examination.
Claims 1, 15, 24 and 28 have been amended.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 10/27/2022 have been considered but are moot in view of new grounds of rejection.


Allowable Subject Matter
Claims 9 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 15-20 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US 2021/0329663 A1) in view of Yamamoto et al (US 2021/0167912 A1).

Regarding claim 1, Wong teaches a method for wireless communications by a user equipment (UE), comprising: 
receiving, from a network entity, downlink control information (DCI) scheduling a plurality of transmissions of a first priority (Wong: Figs. 5-6; [0097], UE receive DCI #2 scheduling URLLC PUSCH/first priority), wherein the DCI comprises at least one field indicating one or more parameters (Wong: Fig. 3 and 6; [0097]-[0098], [0100]-[0102], DCI comprising a pre-emption indicator/field) to apply when at least one previously scheduled transmission of a second priority collides (Wong: [0097]-[0098] eMBB/second priority) with: 
one or more of the plurality of transmissions of the first priority (Wong: Fig. 6;[0097]-[0098] eMBB transmission colliding with URLLC transmission), or 
one or more transmissions acknowledging the one or more of the plurality of transmissions of the first priority; and 
applying the one or more parameters to process the plurality of the transmissions of the first priority in accordance with information within the at least one field (Wong: Fig. 6; [0097]-[0098], applying the pre-emption indication the DCI for the URLLC traffic to pre-empting the eMBB transmission). 
Wong does not explicitly disclose applying the one or more parameters to process each of the plurality of the transmission of the first priority in accordance with information within the at least one field.
Yamamoto teaches applying the one or more parameters to process each of the plurality of the transmission of the first priority in accordance with information within the at least one field (Yamamoto: Fig. 22, [0328], applying the pre-emption indication for each URLLC traffic).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of YI by applying the one or more parameters to process each of the plurality of the transmission of the first priority in accordance with information within the at least one field as disclosed by Yamamoto to provide a system for efficiently transmitting data of different services (Yamamoto: Abstract).
 
Regarding claim 15, Wong teaches a method for wireless communications by a network entity, comprising: 
determining one or more parameters for a user equipment (UE) to apply to process a plurality of transmissions of a first priority when at least one previously scheduled transmission of a second priority collides (Wong: Figs. 5-6; [0097]-[0098], UE receive DCI #2 scheduling URLLC PUSCH/first priority; eMBB/second priority)  with: 
one or more of the plurality of transmissions of the first priority (Wong: Fig. 6; [0097]-[0098] eMBB transmission colliding with URLLC transmission), or 
one or more transmissions acknowledging the one or more of the plurality of transmissions of the first priority; and 
transmitting, to the UE, downlink control information (DCI) scheduling the plurality of transmissions, wherein the DCI comprises at least one field indicating the one or more parameters (Wong: Fig. 6; [0097]-[0098], DCI transmitted to the UE; pre-empting the eMBB transmission).  
Wong does not explicitly disclose determining the one or more parameters to process each of the plurality of the transmission of the first priority.
Yamamoto teaches determining the one or more parameters to process each of the plurality of the transmission of the first priority (Yamamoto: Fig. 22, [0328], applying the pre-emption indication for each URLLC traffic).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of YI by determining the one or more parameters to process each of the plurality of the transmission of the first priority as disclosed by Yamamoto to provide a system for efficiently transmitting data of different services (Yamamoto: Abstract).

Regarding claim 24, Wong teaches an apparatus for wireless communication by a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory, the memory and the at least one processor being configured to: 
receive, from a network entity, downlink control information (DCI) scheduling a plurality of transmissions of a first priority, wherein the DCI comprises at least one field indicating one or more parameters to apply when at least one previously scheduled transmission of a second priority collides (Wong: Figs. 5-6; [0097]-[0098], UE receive DCI #2 scheduling URLLC PUSCH/first priority; eMBB/second priority) with: 
one or more of the plurality of transmissions of the first priority (Wong: Fig. 6; [0097]-[0098] eMBB transmission colliding with URLLC transmission), or 
one or more transmissions acknowledging the one or more of the plurality of transmissions of the first priority; and 
apply the one or more parameters to process the plurality of the transmissions of the first priority in accordance with information within the at least one field (Wong: Fig. 6; [0097]-[0098], DCI transmitted to the UE; pre-empting the eMBB transmission).  
Wong does not explicitly disclose applying the one or more parameters to process each of the plurality of the transmission of the first priority in accordance with information within the at least one field.
Yamamoto teaches applying the one or more parameters to process each of the plurality of the transmission of the first priority in accordance with information within the at least one field (Yamamoto: Fig. 22, [0328], applying the pre-emption indication for each URLLC traffic).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of YI by applying the one or more parameters to process each of the plurality of the transmission of the first priority in accordance with information within the at least one field as disclosed by Yamamoto to provide a system for efficiently transmitting data of different services (Yamamoto: Abstract).

Regarding claim 28, Wong teaches an apparatus for wireless communication by a network entity, comprising: a memory; and at least one processor coupled to the memory, the memory and the at least one processor being configured to: 
determine one or more parameters for a user equipment (UE) to apply to process a plurality of transmissions of a first priority when at least one previously scheduled transmission of a second priority collides with (Wong: Figs. 5-6; [0097]-[0098], UE receive DCI #2 scheduling URLLC PUSCH/first priority; eMBB/second priority): 
one or more of the plurality of transmissions of the first priority (Wong: Fig. 6; [0097]-[0098] eMBB transmission colliding with URLLC transmission), or 
one or more transmissions acknowledging the one or more of the plurality of transmissions of the first priority; and 
transmit, to the UE, downlink control information (DCI) scheduling the plurality of transmissions, wherein the DCI comprises at least one field indicating the one or more parameters (Wong: Fig. 6; [0097]-[0098], DCI transmitted to the UE; pre-empting the eMBB transmission).  
Wong does not explicitly disclose determining the one or more parameters to process each of the plurality of the transmission of the first priority.
Yamamoto teaches determining the one or more parameters to process each of the plurality of the transmission of the first priority (Yamamoto: Fig. 22, [0328], applying the pre-emption indication for each URLLC traffic).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of YI by determining the one or more parameters to process each of the plurality of the transmission of the first priority as disclosed by Yamamoto to provide a system for efficiently transmitting data of different services (Yamamoto: Abstract).

Regarding claims 2, 16, 25 and 29, Wong teaches wherein: the one or more of the plurality of transmissions of the first priority comprise ultra-reliable low latency communications (URLLC) transmissions; and the at least one previously scheduled transmission of the second priority comprise an enhanced mobile broadband (eMBB) transmission (Wong: Fig. 6: [0097]-[0098]).  

Regarding claims 3, 17, 26 and 30, Wong teaches wherein: the plurality of transmissions comprise physical uplink shared channel (PUSCH) transmissions of the first priority; and applying the one or more parameters comprises applying the one or more parameters to process one or more of the PUSCH transmissions (Wong: Fig. 6: [0097]-[0098]).
  
Regarding claims 4, 18 and 27, Wong teaches wherein: the plurality of transmissions comprise physical downlink shared channel (PDSCH) transmissions; and applying the one or more parameters comprises applying the one or more parameters to process one or more physical uplink control channel (PUCCH) transmissions acknowledging one or more of the PDSCH transmissions (Wong: Fig. 10: [0115]-[0118]).  

Regarding claims 5 and 19, Wong teaches wherein the at least one field comprises a priority indicator (PI) field (Wong: [0014], [0053]-[0054] pre-emption indicator indicates priority of channel to be transmitted and channel to be pre-empted).  

Regarding claims 6 and 20, Wong teaches wherein applying the one or more parameters comprises applying a priority indicated in the PI field to: all of the one or more of the plurality of transmissions scheduled by the DCI, a first of the plurality of transmissions scheduled by the DCI, a last of the plurality of transmissions scheduled by the DCI, or an integer M of the plurality of transmissions scheduled by the DCI  (Wong: Fig. 6: [0053]-[0054] ; [0097]-[0098]).  

Regarding claim 10, Wong teaches wherein: the plurality of transmissions scheduled by the DCI comprise physical downlink shared channel (PDSCH) transmissions; and the UE is configured to support a single PUCCH per PDSCH scheduled by the DCI (Wong: Fig. 10; [0110]-[0111]; [0115]-[0117]).


Claims 7, 8, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US 2021/0329663 A1) in view of Yamamoto et al (US 2021/0167912 A1) in further view of Xiong et al (US 2020/0077470 A1).

Regarding claims 7 and 21, Wong teaches wherein the PI field comprises an indication of one or more of the plurality of transmissions scheduled by the DCI to which the PI field applies (Wong: [0079] pre-emption indicator indicating plurality of streams and which stream to be pre-empted).
	Wong does not explicitly disclose using a bitmap.
Xiong teaches using a bitmap to indicate plurality of streams (Xiong: Fig. 10, [0117]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wong by using a bitmap as disclosed by Xiong to provide a system for handling collision for mini-slot-based and slot-based transmission (Xiong: Abstract).
  
Regarding claims 8 and 22, Wong in view of Xiong teaches wherein each bit of the bitmap indicates a priority of at least one transport block (TB) scheduled by the DCI (Wong: Fig. 6; [0097]-[0098]; Xiong: [0066], [0072], [0117]).
  
 Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US 2021/0329663 A1) in view of Yamamoto et al (US 2021/0167912 A1) in further view of Zhang et al (US 2021/0204220 A1)

Regarding claim 11, Wong does not explicitly disclose wherein: the plurality of transmissions scheduled by the DCI comprise physical uplink shared channel (PUSCH) transmissions of the first priority; and the at least one field comprises an open loop power control (OLPC) field.  
	Zhang teaches wherein: the plurality of transmissions scheduled by the DCI comprise physical uplink shared channel (PUSCH) transmissions of the first priority; and the at least one field comprises an open loop power control (OLPC) field (Zhang: [0130]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Wong wherein the plurality of transmissions scheduled by the DCI comprise physical uplink shared channel (PUSCH) transmissions of the first priority and the at least one field comprises an open loop power control (OLPC) field as disclosed by Zhang to provide a system for power control in a system with URLLC and eMBB transmission (Zhang: [0002]-[0003]).

Regarding claim 12, Wong in view of Zhang teaches wherein applying the one or more parameters comprises applying at least one parameter indicated by the OLPC field to: all of the P+S Ref. No.: QUAL/2102954US39Qualcomm Ref. No.: 2102954 PUSCH transmissions scheduled by the DCI, a first of the PUSCH transmissions scheduled by the DCI, a last of the PUSCH transmissions scheduled by the DCI, or an integer M of the PUSCH transmissions scheduled by the DCI (Zhang: [0130]). 
  
Regarding claim 13, Wong in view of Zhang teaches wherein the OLPC field comprises a bitmap indicating one or more of the PUSCH transmissions to which at least one parameter indicated by the OLPC field applies (Zhang: [0130]).
  
Regarding claim 14, Wong in view of Zhang teaches wherein: the plurality of transmissions scheduled by the DCI comprise physical downlink shared channel (PDSCH) transmissions; and the UE is configured to support a single PUCCH per PDSCH scheduled by the DCI (Wong: Fig. 10; [0110]-[0111]; [0115]-[0117]).
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478